Citation Nr: 0020202	
Decision Date: 08/01/00    Archive Date: 08/09/00

DOCKET NO.  96-21 028	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  The propriety of the initial noncompensable evaluation 
assigned for headaches, from September 1, 1995; and a 30 
percent rating assigned from October 28, 1998 (effectively, 
20 percent, since the pre-service level of disability of 10 
percent is deducted from the 30 percent evaluation).

2.  The propriety of the initial 30 percent rating assigned 
for post-traumatic stress disorder (PTSD), from September 1, 
1995.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from January 1988 to August 
1995.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied service connection for 
sinusitis/rhinitis, right carpal tunnel syndrome, a 
psychiatric disability other than PTSD, PTSD, bronchitis, 
urinary tract infection, ankle disability, dyspnea, head 
injury, visual acuity deficit, Persian Gulf Syndrome, 
insomnia, asthma, and fibromyalgia; and also granted service 
connection and awarded noncompensable ratings for a right 
knee disability, mechanical low back pain, temporomandibular 
joint syndrome, residual numbness of the middle right finger 
due to laceration, headaches, and endometriosis, all 
effective September 1, 1995.  In January 1996, the veteran 
was notified of this decision and of her procedural and 
appellate rights.  Thereafter, she appealed some of the 
issues, as shown below.  

In January 1996, a notice of disagreement was received as to 
the issues of service connection for sinusitis/rhinitis, 
right carpal tunnel syndrome, PTSD, head injury, visual 
acuity deficit, insomnia, fibromyalgia, and headaches 
(although that disability was actually service-connected, as 
noted); and whether a higher rating was warranted for 
endometriosis.  In February 1996, a statement of the case was 
issued.  It was explained to the veteran that service 
connection for headaches was already granted.  In February 
1996, a substantive appeal was received.  In June 1996, the 
veteran testified at a personal hearing before a hearing 
officer at the RO.  In August 1996, the hearing officer 
confirmed and continued the prior decision on all issues in 
appellate status.  

In a December 1996 rating decision, service connection for 
sinusitis with rhinitis, fibromyalgia, and PTSD with insomnia 
were granted; thus resolving those service connection issues.  
In addition, the prior noncompensable rating for headaches 
was confirmed and continued.  Thereafter, the veteran 
appealed the assigned ratings for sinusitis, PTSD, and 
fibromyalgia.  In addition, since disagreement was expressed 
as to the rating assigned for headaches, this correspondence 
is also a notice of disagreement as to the rating for 
headaches assigned in the January 1996 rating decision.  In 
February 1997, a supplemental statement of the case was 
issued which included those issues.  In April 1997, a 
substantive appeal was received.  In August 1997, the veteran 
testified at a personal hearing in Washington, D.C., before a 
member of the Board.  

In an October 1997 decision, the Board denied the service 
connection claims for carpal tunnel syndrome and residuals of 
a head injury, to include a cognitive disorder and impaired 
vision.  The Board granted an increased rating of 20 percent 
for fibromyalgia, of 10 percent for sinusitis with rhinitis, 
and of 10 percent for endometriosis, all effective from 
September 1, 1995.  The Board remanded the issues of 
increased ratings for headaches and PTSD to the RO for 
further development.  Thereafter, the case was transferred to 
the RO in Baltimore, Maryland.  In a May 1998 rating 
decision, the RO effectuated the Board's grants of higher 
ratings for fibromyalgia, sinusitis with rhinitis, and 
endometriosis, and assigned effective dates for those 
increases. 

In an August 1998 statement, the veteran indicated that she 
wanted a higher rating for endometriosis.  Her statement was 
apparently accepted as a notice of disagreement by the RO.  
In an April 1999 rating decision, the RO granted an increased 
rating of 30 percent for headaches effective October 28, 1998 
(the veteran only receives 20 percent since the pre-service 
evaluation of 10 percent is deducted from the 30 percent 
evaluation), and also assigned a higher rating of 30 percent 
for PTSD effective September 1, 1995.  In addition, 
entitlement to special monthly compensation based on loss of 
use of a creative organ was denied.  In May 1999, the RO 
issued a supplemental statement of the case that included the 
issue of an increased rating for endometriosis.  However, as 
there is no indication that the veteran ever filed a 
substantive appeal as to this issue with the RO with 
jurisdiction over the veteran's claim, this issue is not 
before the Board.  See 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.200, 20.202, 20.300, 20.302 (West 1991).  
However, the veteran's attorney mentioned this issue in his 
brief filed with the Board on March 31, 2000.  To the extent 
that the veteran may be attempting to file another claim for 
an increased rating for endometriosis, this matter is 
referred to the RO for any and all appropriate action.  

The Board notes that the claims for higher evaluation have 
been characterized as increased rating claims.  However, in 
light of the distinction noted by the United States Court of 
Appeals for Veterans Claims (formerly, the United States 
Court of Veterans Appeals) (Court) in the recently-issued 
case Fenderson v. West, 12 Vet. App. 119 (1999), the Board 
has recharacterized the issues as involving the propriety of 
the initial evaluation assigned, and any other "staged 
rating" for the disabilities.  


FINDINGS OF FACT

1.  Since the September 1, 1995 (the effective date of the 
grant of service connection for headaches), the veteran's 
headaches have occurred several times per week, varied in 
degree of severity, have been accompanied by nausea without 
vomiting, and have caused her to have blurred vision and to 
be sensitive to noise and light, but the headaches have not 
been productive of severe economic inadaptability.

2.  From September 1, 1995 through November 6, 1996, due to 
the veteran's PTSD, her ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired and her reliability, flexibility and 
efficiency levels were so reduced as to result in 
considerable industrial impairment, but her ability to 
establish or maintain effective or favorable relationships 
with people was not severely impaired nor were her 
psychoneurotic symptoms of such severity and persistence that 
there was severe impairment in the ability to obtain or 
retain employment.  

3.  From November 7, 1996 onward, due to the veteran's PTSD, 
her ability to establish or maintain effective or favorable 
relationships with people has been considerably impaired and 
her reliability, flexibility and efficiency levels have been 
so reduced as to result in considerable industrial 
impairment, but her ability to establish or maintain 
effective or favorable relationships with people has not been 
severely impaired nor have her psychoneurotic symptoms been 
of such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment; 
moreover, the veteran only has had mild cognitive impairment 
with short-term memory loss; panic attacks only once or twice 
a month; difficulty in establishing and maintaining effective 
work and social relationships; and symptoms such as sleep 
disturbance, flashbacks, and diminished interest with 
detachment; however, the veteran has denied current suicidal 
ideation; no obsessional rituals have interfered with routine 
activities; her speech has not been intermittently illogical, 
obscure, or irrelevant; she has not had near-continuous panic 
or depression affecting the ability to function 
independently; she in fact has functioned completely 
independently; she has had violent thoughts, but has acted 
appropriately and effectively and controlled her impulses; 
there has been no spatial disorientation or neglect of 
personal appearance and hygiene; she has been able to adapt 
to a stressful circumstance; and she has been able to 
establish and maintain effective relationships with her 
housemates even though her ability to do so has been 
impaired.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 30 percent for 
PTSD, from September 1, 1995, are met (effectively, 20 
percent, since the pre-service level of disability of 10 
percent is deducted from the 30 percent evaluation).  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.124a, 
Diagnostic Code 8100 (1999).  

2.  The former criteria for an initial rating 50 percent for 
PTSD, from September 1, 1995 through November 6, 1996, are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.129, 4.132, Diagnostic Code 9411 (1996).  

3.  The criteria for a schedular rating of 50 percent for 
PTSD, from November 7, 1996, under either the former or 
revised criteria, are met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.129, 4.132, Diagnostic Code 9411 
(1996) and 38 C.F.R. §§ 4.7,  4.130, Diagnostic Code 9411 
(1999);  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim as to the issues of higher ratings for 
headaches and PTSD is well grounded within the meaning of 38 
U.S.C.A. § 5107 (West 1991).  That is, the Board finds that 
she has presented plausible claims.  The Board is also 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107 (West 1991).  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  The evaluation of the 
same disability or manifestations under different diagnoses 
is to be avoided; rather, the veteran's disability will be 
rated under the diagnostic code, which allows the highest 
possible evaluation for the clinical findings shown on 
objective examination.  38 C.F.R. § 4.14 (1999).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1 (1999); Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7 (1999).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (1999).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, as noted above, consideration 
of higher ratings for headaches and for PTSD involve a 
question of the initial evaluation assigned after the grants 
of service connection.  In Fenderson, the Court emphasized 
the distinction between a new claim for an increased 
evaluation of a service-connected disability and a case in 
which the veteran expresses dissatisfaction with the 
assignment of an initial disability evaluation after a grant 
of service connection.  The Court held that in the latter 
case, the rule of Francisco that the current level of 
disability is of primary importance when assessing an 
increased rating claim, did not apply; rather, the VA must 
assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the 
claim - the practice known as "staged rating."  Thus, the 
Board will (as the RO has effectively, if not explicitly, 
done with respect to the PTSD issue), consider both the 
propriety of the initial ratings assigned, as well as the 
whether different ratings are warranted at different stages. 

The Board notes that in correspondence of record as well as 
during her personal hearings, the veteran presented her 
contentions.  With regard to headaches, she related that her 
headaches cause throbbing behind her eyes in the front which 
goes to the back of her head and she experiences light 
sensitivity.  She related that she takes multiple 
medications.  She related that when the headaches occur, she 
cannot function at work and has lost about 1 week's worth of 
time.  She indicated that she needs to lay down when they are 
severe.  With regard to PTSD, she related that she socializes 
with her family monthly and her brother weekly.  She 
indicated that she is employed, but had to transfer within 
the company due to personality conflicts.  She related that 
she had been informed that she needs to improve her relations 
or she will be terminated.  She related that she prefers to 
isolate herself and is bothered by nightly nightmares and 
intrusive memories.  



A.  Headaches

Historically, the record shows that the veteran applied for 
service connection for headaches in September 1995.  
Thereafter, service connection for headaches was granted in a 
January 1996 rating decision.  The grant of service 
connection was based on a finding that the veteran's 
headaches, which preexisted service, were aggravated therein.  
A non-compensable rating was assigned effective from 
September 1, 1995, and the veteran appealed the assigned 
rating.  The non-compensable rating was based on a post-
service October 1995 VA general medical examination.  At that 
time, the veteran reported that in the past, she had injured 
her head and also experienced migraine headaches.  Currently, 
she reported that she had headaches about 2 to 3 times per 
week.  She related that the pain was initially localized to 
her forehead, then moved into the parietal area bilaterally, 
and then radiated throughout her head.  She related that the 
headaches were accompanied by nausea, but she never vomited.  
She related that her eyes became unusually sensitive to light 
during the headaches and that she was sensitive to noise.  In 
addition, she reported that a "really bad headaches" might 
be associated with lightheadedness.  Also, she related that 
the headaches would last a couple of days.  She indicated 
that the headaches would begin at night and she would go to 
bed.  By the next day, she indicated that she was able to 
resume her normal activities.  She related that she took 
medication for the duration of the headaches, specifically, 
she took 2 Midrin at the start of a headache, thereafter, she 
took one tablet every 3 or 4 hours until the pain was 
relieved.  Physical examination was conducted with no 
findings specific to headaches.  Although the veteran's 
reported memory loss was addressed, the examiner did not 
attribute this loss to her headaches.  The diagnoses were 
post-traumatic and migraine headaches.  

In January 1996, the veteran was treated by a private 
facility for sinus complaints to include a headache.  In an 
April 1996 letter, a private physician verified that he was 
treating the veteran for a migraine disorder which involved 
migraine attacks which occurred several times per week and 
were debilitating.  He indicated that the veteran's migraines 
required preventative and abortive treatment.  

In July 1996, the veteran was afforded a VA neurological 
examination.  Although there were no specific findings 
relative to the veteran's headaches, diagnoses of post-
traumatic and migraine headaches were rendered.  

In October 1996, the veteran was afforded a VA brain 
examination.  With regard to his headaches, the veteran 
reported that in August 1996, she was prescribed stronger 
medication, but she had not found that this change was 
beneficial.  She reported no recent emergency room visits for 
headaches, but had visited her physician on several 
occasions.  Currently, the veteran reported that she had 
headaches 3 to 4 times per week.  Each one began on the right 
side of her neck and in the right occipital region.  
Thereafter, the pain radiated to the region behind and 
surrounding her eyes.  Her headaches lasted from a couple of 
hours to all day.  Light, noises, and movement aggravated the 
pain.  The veteran reported that when she had a headache, she 
was most comfortable when she was in an environment of total 
darkness and no sounds and she was able to sleep.  She 
related that she also experienced nausea without vomiting as 
well as blurred vision.  The veteran related that when a 
headache began while she was at work, she would generally 
continue working, but if the headache was severe, she would 
leave because it was impossible for her to continue to do her 
job.  She related that since July 1996, she had left work 4 
to 5 times on that basis.  Upon examination, cranial nerves 
II through XII were intact and symmetrical.  There were no 
findings specific to headaches.  The diagnoses were post-
traumatic and migraine headaches.  

In October 1998, the veteran was afforded a VA neurological 
examination.  At that time, the veteran reported that she was 
employed and that she had migraine headaches.  She related 
that the headaches began bitemporally and then became 
occipital.  She reported nausea and photophobia.  She 
reported that she took Midrin and Imitrex.  She reported 
having 2 to 3 headaches per week.  She reported that if the 
headaches occurred at work, she could not leave, but that she 
also could not function well.  She also reported having 
insomnia.  Physical examination revealed no memory loss, no 
aphasia, clear speech, no bruits, and intact sense of smell.  
No abnormalities of sight, hearing, or of facial sensation 
were noted.  There was no facial weakness.  In addition, no 
neurological abnormalities were noted.  The diagnoses were 
migraine headaches and insomnia.  

In an April 1999 rating decision, an increased rating of 30 
percent for headaches was assigned effective October 28, 1998 
(effectively, 20 percent, since the pre-service level of 
disability of 10 percent is deducted from the 30 percent 
evaluation).

Regarding the veteran's chronic headaches, this disorder has 
been evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8100 
(1999).  According to Diagnostic Code 8100, headaches with 
characteristic prostrating attacks averaging one in two 
months over the last several months should be evaluated as 10 
percent disabling.  A 30 percent evaluation is given for 
prostrating attacks occurring on an average once a month over 
the last several months.  A 50 percent evaluation is awarded 
for very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.

A review of the medical evidence shows that since the veteran 
was granted service connection, she has reported consistent 
complaints with regard to her headaches and the medical 
findings have also been consistent.  The headaches occur 
several times per week and are somewhat debilitating.  They 
appear to vary in degree of severity.  Although the veteran 
indicates that she cannot work when she has a severe 
headache, she has not lost much time from work and she has 
remained employed by the same company.  The headaches are 
accompanied by nausea without vomiting and cause her to have 
blurred vision and to be sensitive to noise and light.  When 
comparing the manifestations of her headaches to the rating 
criteria, the Board finds that the criteria for 30 percent 
have been met since the effective date of service connection, 
September 1, 1995.  The criteria for 50 percent have not been 
met at any time because her headaches are not productive of 
severe economic inadaptability.

As noted, the RO assigned a non-compensable effective from 
September 1, 1995, and rated a 30 percent rating effective 
from October 28, 1998, although the veteran only receives 20 
percent since the pre-service evaluation of 10 percent is 
deducted from the 30 percent evaluation (her grant of service 
connection for headaches, as noted, was based on aggravation 
of a pre-existing medical condition).  Thus, the Board 
concludes that a higher 30 percent rating, but not more, is 
warranted for the veteran's service-connected headaches 
effective September 1, 1995 to October 27, 1998 (to be paid 
at the 20 percent rate as 10 percent must be deducted for the 
pre-service evaluation).  In addition, the Board concludes 
that a rating higher than the assigned 30 percent rating 
(paid at the 20 percent rate as 10 percent must be deducted 
for the pre-service evaluation) for service-connected 
headaches effective from October 28, 1998, is not warranted.  

Accordingly, the medical evidence supports the assignment of 
a schedular rating of 30 percent (effectively, 20 percent, 
since the pre-service level of disability of 10 percent is 
deducted from the 30 percent evaluation), but not more, from 
the effective date of the grant of service connection.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.124a, 
Diagnostic Code 8100 (1999).  


B.  PTSD

Historically, the record shows that the veteran applied for 
service connection for PTSD in September 1995.  Thereafter, 
the veteran was afforded a VA psychiatric examination in 
November 1995.  At that time, she related that she had been 
in the combat zone during the Persian Gulf War and that her 
experiences therein had changed her life.  She described her 
stressful war-related experiences to include episodes of 
being under fire, seeing oil fires, and seeing dead soldiers.  
Since returning from the Persian Gulf, the veteran maintained 
that she had suffered from insomnia, but was able to function 
during the day on limited sleep.  She also reported having 
nightmares, which she could not remember, as well as 
flashbacks, which occurred once or twice a month.  She 
related that she experienced depression with sad, angry, and 
irritable feelings which would last for a few days 
accompanied by loss of appetite, feelings of worthlessness, 
and difficulty concentrating.  She further related that 
during 1994 (in service), she had suicidal ideation.  
Currently, she denied having suicidal ideation.  She related 
that presently, she had difficulty concentrating and was 
forgetful.  She denied symptoms of mania or psychosis.  She 
denied currently taking medication.  The veteran related that 
since childhood, she had had trouble controlling her anger 
impulses and had a tendency toward affective lability and 
fluctuations in her sense of identity.  She described having 
a sense of mistrust of those close to her and feelings of 
emptiness.  She attributed these feelings to family problems.  

Mental status examination revealed that the veteran was well 
groomed.  Her speech was normal rate and rhythm without any 
formal thought disorders.  Her motor activities consisted of 
a normal gait without agitation or retardation.  Her manner 
was pleasant and reserved.  She spoke quietly and appeared to 
consider her remarks carefully before she answered.  
Sometimes she provided vague answers.  Her mood was noted to 
be euthymic with an affect congruent with her description.  
She was reactive in her mood.  She had no suicidal or 
homicidal ideation.  She denied any delusions or 
hallucinations.  The examiner noted that previous testing 
showed that she had normal auditory retention, verbal and 
visual memory, and construction skills.  She had normal 
abstract thinking and mental flexibility.  The veteran had 
variable responses in manual dexterity and verbal fluency.  
This variability was judged to be due to emotional factors.  
The veteran had some problems in complex visual and 
perceptual problems.  The assessment was that the veteran had 
a traumatic childhood, which deeply affected her emotionally.  
Thereafter, her service in the Persian Gulf exposed her to 
many traumatic events and currently, the veteran avoided 
thoughts and situations that might rekindle her traumatic 
experiences.  The examiner indicated that the veteran's 
experiences in the Persian Gulf had affected her emotionally 
enough to affect her function on the job and socially.  The 
examiner noted that the veteran was planning on working as a 
computer supervisor.  The diagnoses were PTSD and borderline 
personality disorder.  The examiner indicated that the 
veteran was competent to handle her own funds.

In a January 1996 rating decision, service connection for 
PTSD was initially denied.  The veteran appealed that 
determination.  

In September 1996, VA outpatient treatment records were 
received which showed psychiatric treatment.  The veteran was 
diagnosed as having PTSD, chronic, with considerable to 
severe symptoms as shown under the Mississippi Combat Scale 
and the Clinically Administered PTSD Scale.  A global 
assessment of functioning (GAF) score of 50 was assigned.  It 
was noted that she had considerable depression with 
overwhelming helplessness and a sense of loss of control.  It 
was further noted that she had a sleep disorder with sleep 
disturbance and night fears.  The examiner indicated that she 
showed considerable impairment in her ability to function 
socially, industrially, and in her day to day relationships 
with others.  It was noted that her overall impairment had 
resulted in chronic maladaptive coping strategies that 
further exacerbated her condition.  

In October 1996, the veteran was afforded various testing at 
the Ann Arbor VA Medical Center.  It was noted at that time, 
that earlier November 1995 testing suggested mild lowering of 
cognitive efficiency which was most consistent with ongoing 
emotional distress rather than reflective of either focal or 
generalized cognitive deficits.  At the present evaluation, 
the veteran arrived an hour late and seemed relatively 
resentful of the testing situation.  She complained of 
ongoing memory problems including getting lost while driving 
and severe mood swings.  She admitted to suicidal ideation, 
but denied past attempts.  She attributed sleep problems to 
her service in the Persian Gulf and her memory problems to a 
head injury in service.  Currently, the veteran reported that 
she was working as a computer network operator.  Current 
testing was consistent with the prior testing results.  
General indicators of cognitive dysfunction were well within 
normal limits.  On memory testing, the veteran's scores were 
generally quite adequate except for an easier test of 
recognition memory which the veteran performed much more 
poorly, leading to some question as to motivation on test 
performance.  General measures of attention/concentration 
were also performed within normal limits.  General 
intellectual abilities measured in the average range.  
Personality test data suggested significant psychological 
distress, a tendency to exaggerate somatic symptoms, and a 
direct responsiveness of physical symptoms to psychological 
distress.  The conclusions of this evaluation were the same 
as at the previous evaluation, that is, objective cognitive 
test data was largely within normal limits with a mild 
cognitive inefficiency that was entirely consistent with 
emotional distress.  

In a December 1996 rating decision, service connection for 
PTSD with insomnia was granted.  A 10 percent rating was 
assigned effective from September 1, 1995.  The veteran 
appealed the assigned rating.  

In January 1997, the veteran was afforded another VA 
psychiatric examination.  At that time, the veteran reported 
that she was living with a roommate and was still employed.  
Initially, the examiner reviewed the veteran's history that 
was consistent with prior evaluations.  Currently, the 
veteran indicated that she had recurrent and intrusive 
distressing recollections of traumatic service events.  She 
reported having nightmares on a nightly basis.  She also 
reported having flashbacks during which she lost track of 
time.  She also reported having hallucinations that occurred 
once or twice a week.  The veteran related that previously, 
they had occurred only once a month.  She related that she 
avoided stimuli associated with her service trauma and 
experienced a general numbing of responsiveness, as indicated 
by her avoiding talking about the trauma, a marked diminished 
interest in participation of activities, feelings of 
detachment from others, and a sense of a foreshortened 
future.  The veteran's sister also spoke to the examiner and 
indicated that she had found the veteran in a corner or in 
the closet.  She related that she had recently taken the 
veteran to the hospital to have her stomach pumped after she 
had overdosed.  She related that her family had generally not 
been supportive, that the veteran had stayed in her room on 
Independence Day because she was afraid of the fireworks, and 
that the veteran would not socialize.  The examiner noted 
that there were persistent symptoms of increased arousal, 
irritable outbursts, difficulties with concentration, 
hypervigilance, and possibly startle response.  The veteran 
also reported insomnia.  At her job, the veteran reported 
that she had been "written up" several times due to 
personality conflicts with her peers and supervisors.  She 
indicated that her job was in jeopardy.  Outside of work, the 
veteran reported that she preferred to be alone and did not 
like crowds.  She indicated that she spoke to others on the 
Internet.  

Mental status examination revealed that the veteran was 
attentive.  There was a possibility of slightly increased 
latency of response.  There was no psychomotor agitation or 
retardation.  Eye contact was fair.  The veteran was logical 
and sequential in thought processes.  There was a denial of 
suicidal and homicidal ideation and current active psychotic 
features.  Her answers were rather brief and the evaluation 
was rather short overall.  The veteran did not provide many 
details that her sister explained by noting that the veteran 
tended to minimize things.  There was some depressed mood and 
constricted affect although she did not appear to be overtly 
depressed.  She did report having a loss of 17 pounds in one 
month.  Her mood was rather variable.  She was alerts and 
oriented.  She was able to register 4 out of 4 words with 2 
trials, but was only able to recall 2 out of 4 after a few 
minutes.  Concentration was relatively intact and slow.  
There was no indication that she would be unable to take care 
of her own funds.  The examiner opined that the veteran had 
symptoms consistent with PTSD with concluded dysfunction.  It 
was indicated that her experiences in the service had 
resulted in clinically significant distress in the areas of 
social and occupational functioning.  The diagnosis was 
chronic PTSD.  GAF was 39.  

In October 1998, the veteran was afforded another VA 
psychiatric examination.  At that time, the veteran reported 
that she was not interested in taking medication,  She 
related that she suffered from massive mood swings.  She 
indicated that she isolated herself alot and had poor people 
skills.  She related that she was still employed with the 
same company, but had moved within the company due to 
personality conflicts.  She indicated that she had purchased 
a home with her sister and that she lived in this home with 
her sister, her sister's son, and her nephew whom she had 
custody of because her other sister could not care for him.  
In addition, she related that a friend and the friend's 
daughter also lived with them.  She related that she mostly 
stayed in her room.  Currently, the veteran related that she 
had no impaired thought processes or hallucinations.  She 
reported that she was not usually suicidal, but had tried to 
overdose once.  She reported no homicidal ideation, but 
indicated that she had violent thoughts.  She related that 
she had excellent ability to maintain her personal hygiene 
and activities of daily living.  She was oriented times four.  
She complained of short-term memory loss, but no long-term 
memory loss.  She indicated that she preferred to sit with 
her back to the wall.  Her speech was normal.  She related 
having panic attacks once or twice a month.  She also 
described having a depressed mood and insomnia.  She denied 
impaired impulse control.  The diagnoses were chronic PTSD, 
dysthymia, borderline personality disorder, history of major 
depressive episode.  GAF was 60.  In a February 1999 
addendum, the examiner indicated that although the 
personality disorder was separate, the veteran's dysthymia 
was secondary to PTSD as had been the depressive episode.  

In an April 1999 rating decision, the RO granted an increased 
rating of 30 percent for PTSD effective September 1, 1995.  

The veteran is rated under Diagnostic Code 9411 using the 
General Rating Formula for Psychoneurotic/Mental Disorders.  
This formula, prior to November 6, 1996, provides a 30 
percent rating for PTSD in which the ability to establish or 
maintain effective or wholesome relationships with people is 
definitely impaired; and in which by reason of psychoneurotic 
symptoms the initiative, flexibility, efficiency, and 
reliability levels are so reduced as to result in definite 
industrial impairment.  The term "definite" has been defined 
as "as "distinct, unambiguous, and moderately large in 
degree," and a representing a degree of social and industrial 
1nadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93; Hood v. Brown, 4 Vet. App. 
301 (1993),.  The Board and the RO are bound by this 
interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(d)(1) (West 1991).  

A 50 percent rating is warranted for PTSD in which the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired; and in 
which by reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  
A 70 percent rating is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired; and when the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  

The formula provides for a 100 percent rating for psychiatric 
disability in which: 1) the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community; 2) when there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or 3) 
when the veteran is demonstrably unable to obtain or retain 
employment.  The Court has held that the Secretary's 
interpretation that the three criteria set forth above are 
each independent bases for granting 100 percent.  Johnson v. 
Brown, 7 Vet. App. 95 (1994).

The Board notes that during the pendency of the veteran's 
appeal, a revised rating schedule for mental disabilities 
became effective on November 7, 1996.  In Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), the Court held, in 
pertinent part, that where the law or regulation changed 
after a claim had been filed but before the administrative or 
judicial appeal process had been concluded, the version most 
favorable to the appellant was to be applied.  The veteran's 
psychiatric disability has been evaluated by the RO under 
both the former and revised regulations.  The revised amended 
versions may only be applied as of their effective date and, 
before that time, only the former version of the regulation 
should be applied.  VAOPGCPREC 3-2000 (Apr. 10, 2000).  

The modified regulations for mental disorders are found in 38 
C.F.R. §§ 4.125-4.130 (1999).  The Board notes that 
psychiatric disabilities evaluated under Diagnostic Code 9411 
are rated according to the General Rating Formula for Mental 
Disorders.  The revised rating criteria provides a 30 percent 
rating for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal, due to such symptoms as "depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent rating is provided for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is provided for total 
occupational and social impairment, due to such symptoms as: 
Gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. §§ 
4.125-4.130 (1999).

1.  From September 1, 1995 through November 6, 1996

For this period of time, September 1, 1995 to November 6, 
1996, under the former criteria, in order for a higher rating 
to be warranted, the medical evidence would have to show that 
the veteran's PTSD caused the veteran to be considerably 
impaired.  That is, her ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired and her reliability, flexibility and 
efficiency levels were so reduced as to result in 
considerable industrial impairment due to her psychoneurotic 
symptoms.  The Board finds that essentially this criteria was 
met.  Although the veteran maintained employment, the 
evidence clearly shows that she was frequently depressed, had 
sleep difficulties to include nightmares and insomnia, memory 
problems, mildly reduced cognitive functioning, and that she 
coped with maladaptive behaviors.  She also reported suicidal 
ideation on one occasion.  Her social contacts were limited 
and her GAF was no lower than 50.  However, the Board finds 
that the criteria for 70 percent was not met because her 
ability to establish or maintain effective or favorable 
relationships with people was not severely impaired and when 
her psychoneurotic symptoms were not of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  The veteran was able to 
maintain relationships with family and co-workers.  Although 
she had some personality conflicts at work, she was never 
terminated from her employment.  In that regard, the veteran 
maintained steady employment with the same company and lost 
only minimal time from work.  

2.  From November 7, 1996

For this period of time, November 7, 1996 onward, under the 
former criteria, in order for a higher rating to be 
warranted, the medical evidence would have to show that the 
veteran's PTSD caused the veteran to be considerably 
impaired.  That is, her ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired and her reliability, flexibility and 
efficiency levels were so reduced as to result in 
considerable industrial impairment due to her psychoneurotic 
symptoms.  The Board finds that essentially this criteria was 
met.  Although the veteran has maintained employment, the 
evidence clearly shows that she has been frequently 
depressed, had sleep difficulties to include nightmares and 
insomnia, memory problems, mildly reduced cognitive 
functioning, flashbacks, diminished interest in activities, 
and detachment.  She expresses some violent tendencies that 
she has not acted upon.  She prefers to isolate herself.  At 
some point, she attempted suicide, but denied current 
suicidal and homicidal ideation.  Her social contacts were 
limited and her GAF was between 39 and 60.  However, the 
Board finds that the criteria for 70 percent was not met 
because her ability to establish or maintain effective or 
favorable relationships with people was not severely impaired 
and when her psychoneurotic symptoms were not of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.  The veteran was 
able to maintain relationships with her co-workers.  Similar 
to the earlier period, although she had some personality 
conflicts at work and has been advised to improve in that 
area, she was never terminated from her employment as a 
result of her service-connected PTSD.  In that regard, the 
veteran maintained steady employment with the same company 
and lost only minimal time from work.  In addition, the 
veteran bought a house with her sister and lives with an 
extended group of people in the house.  Although she prefers 
isolation, she appears to be able to live with these 
individuals and even has custody of a nephew.  She also 
reported during her hearing to have other family contacts.  

Under the revised criteria, for this period of time, November 
7, 1996 onward, in order for a higher rating to be warranted, 
the medical evidence would have to show that the veteran's 
PTSD would have to be productive of flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  In this case, testing has shown that the 
veteran only has mild cognitive impairment.  She basically 
suffers from short-term memory loss, but the remainder of her 
cognitive functioning is within normal limits.  She has panic 
attacks only once or twice a month.  However, she does have 
difficulty in establishing and maintaining effective work and 
social relationships.  In addition, she has other symptoms 
such as sleep disturbance, flashbacks, diminished interested 
with detachment, and some violent thoughts.  As such, the 
Board finds that a 50 is warranted under the revised 
criteria, as well.  However, the Board finds that the 
criteria for 70 percent are not met.  The veteran denies 
current suicidal ideation.  She also indicated that she likes 
to sit with her back to the wall, but this "obsessional 
ritual" does not interfere with routine activities.  Her 
speech is not intermittently illogical, obscure, or 
irrelevant.  She does not have near-continuous panic or 
depression affecting the ability to function independently.  
She is depressed, but she functions completely independently.  
In addition, while she has had violent thoughts, she acts 
appropriately and effectively and controls her impulses.  
There is no spatial disorientation or neglect of personal 
appearance and hygiene.  Although her work situation has been 
intermittently stressful, she has been able to adapt to that 
circumstance.  In addition, as noted, she had been able to 
establish and maintain effective relationships with her 
housemates as well as other family members even if she 
prefers isolation and does have impairment in that area.  

In light of the foregoing, the Board finds that, prior to 
November 7, 1996, the criteria for a 50 percent rating, but 
no more, under the former rating criteria for service-
connected PTSD are met.  The Board further finds that from 
November 7, 1996, the criteria for a 50 percent rating, but 
no more, are met under either the former or the revised 
rating criteria.  Since the veteran meets the criteria for 50 
percent, but not for 70 percent, under either the former or 
the revised criteria, neither version of the rating criteria 
for PTSD is considered to be more favorable to her.  

Accordingly, the Board concludes that the medical evidence 
supports the veteran's dissatisfaction with the initial 30 
assigned following a grant of service connection for PTSD, 
and a schedular rating of 50 percent, but not more, is 
warranted from the effective date of service connection to 
November 6, 1996, under the former rating criteria.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.129, 
4.132, Diagnostic Code 9411 (1996).  The Board further 
concludes that a schedular rating of 50, but not more, is 
warranted for service-connected PTSD, effective November 7, 
1996, under either the former or the revised rating criteria.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.129, 4.132, Diagnostic Code 9411 (1996) and 38 C.F.R. 
§§ 4.7, § 4.130, Diagnostic Code 9411 (1999).  


ORDER

A 30 percent rating for headaches (effectively, 20 percent, 
as the pre-service level of disability of 10 percent is 
deducted from the 30 percent evaluation), from September 1, 
1995, subject to the law and regulations governing the 
payment of monetary benefits

A 50 percent rating for PTSD from September 1, 1995, is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 



